UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6507


ANTHONY CLARK,

                       Petitioner - Appellant,

          v.

FRED B. THOMPSON, Interim Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:12-cv-02669-RBH)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Clark, Appellant Pro Se. Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony     Clark       seeks    to    appeal    the    district      court’s

order adopting the recommendation of the magistrate judge and

denying     relief        on     his    28     U.S.C.      § 2254     (2012)       petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate           of         appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent     “a        substantial       showing       of    the    denial    of     a

constitutional       right.”            28     U.S.C.      § 2253(c)(2).           When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Clark has not made the requisite showing.                             Accordingly, we

deny    Clark’s     motions       for    a     certificate      of    appealability        and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal     contentions          are    adequately      presented      in    the

                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3